IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,356




EX PARTE VICTOR HUGO MARTINEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 08-54099-K IN THE CRIMINAL DISTRICT COURT NUMBER
FOUR FROM DALLAS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession with
intent to deliver a controlled substance and sentenced to eighteen years’ imprisonment. 
            Applicant contends that his counsel rendered ineffective assistance because he failed to
timely file a notice of appeal.  
            The trial court has determined, based upon the record, that trial counsel failed to timely file
a notice of appeal.  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 08-54099-K from the Criminal District
Court Number Four Judicial District Court of Dallas County.  Applicant is ordered returned to that
time at which he may give a written notice of appeal so that he may then, with the aid of counsel,
obtain a meaningful appeal.  All time limits shall be calculated as if the sentence had been imposed
on the date on which the mandate of this Court issues.  We hold that, should Applicant desire to
prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court
within 30 days after the mandate of this Court issues.
 
Delivered: May 26, 2010
Do Not Publish